Barber, Judge,
delivered the opinion of the court:
The subject of these appeals is a natural ore mined in southern France. Before importation it was ground for the purpose of facilitating the reduction of its contents. When chemically analyzed it was found to consist chiefly of arsenic and antimony in the form of oxides. As to which of these was predominant the evidence is not clear to us, the board, however, finding it was oxide of arsenic. This question of predominance we do not deem important.
The merchandise as imported was in the state nature produced it, except the grinding above mentioned. The appraiser did not consider ■it to be commercial arsenic, and returned the ore for duty as a chem*197•ical mixture under paragraph 3 of the tariff act of 1909. The importers protested, claiming it was entitled to free entry under one of the following paragraphs:
482. Acids: Arsenic or arsenious, * * *.
497. Arsenic and sulphide of arsenic, * * ■*.
626. Minerals, crude, or not advanced in value or condition by refining or grinding, or by other process of manufacture, * * *.
or, in the alternative, if the above paragraphs were found to be inapplicable, that it was dutiable at 10 or 20 per cent ad valorem under paragraph 480 of the same act. The Board of General Appraisers upon hearing held the merchandise was entitled to free entry under' paragraph 482. ' ' 7 ',
In its brief and argument the Government does not suggest any good reason for sustaining the collector’s assessment, but confines itself to pointing out that importers’ claim for free entry under any of the paragraphs quoted ought not to have been sustained.-
On the other hand, the importers are unable to present any-cogent reason for sustaining the board’s decision.
We do not think the collector’s assessment was correct, bécaúse paragraph 3, which it is unnecessary to quote, does not relate to wholly natural products such as the ore in this case, but, in the. part relied upon for the assessment, refers to chemical compounds .and mixtures. • The fair implication of this language, in view of its context, is that there must, be some artificial mixture of chemicals or •artificial compounding of substances to produce a chemical compound án'd'that a natural ore which has received no treatment whatever except the mechanical one of grinding is not within the paragraph. To. hold otherwise would subject a large variety of articles' imported ip a state of nature to the paragraph, an unwarranted result, w,e .think and one not contemplated by Congress.
We do not think either paragraph 482 or paragraph 497 is applicable, because the evidence shows that the merchandise is not arsenic and neither is it an acid nor a sulphide of arsenic. The importers’ main contention for free entry is based upon paragraph 626, in that, as they claim, these ores are crude minerals. But the language of the paragraph excludes crude minerals if they have been advanced in value or condition by grinding or refining. Concededly these ores have been ground, and although the constituents have not been segregated, the grinding was for the purpose of facilitating the reduction of the contents, thereby clearly advancing the condition of the ores and doubtless also advancing their value, thereby, as we think., excluding them from the paragraph.
The importers here contend,fif none of the free-entry paragraphs be found applicable, that the merchandise is within the provisions of paragraph 480 and dutiable thereunder at 20 per cent ad valorem as a nonenumerated partly manufactured article, and we think this *198claim should be upheld. As stated, the ore is in its crude natural condition except for the fact that it has been ground. Grinding is one of the processes which is expressly mentioned as a manufacturing process in paragraph 626, and it has advanced the condition and probably the value of the ■ merchandise. The logical conclusion therefore is, no other applicable statute having been pointed out, that it is. dutiable under paragraph 480 as a nonenumerated article partly manufactured. That paragraph having been invoked in the importers’ protest, and the conclusion- reached being that neither the collector’s assessment nor that ordered by the board can be sustained, the result is'that the judgment of the Board of General Appraisers is reversed, with direction that the entries be reliquidated in. accordance with the views herein expressed.